Title: Enclosure: John Barnes’s Claims Against Tadeusz Kosciuszko’s Estate, 20 October [1818?], enclosure no. 2 in John Barnes to Thomas Jefferson, 26 February 1819
From: Barnes, John
To: 


            Minute of charges agst the estate of the late General Kosciusko,—by John Barnes, hitherto not presented, and now submitted for Mr Jefferson’s approbation, wherewith I shall be perfectly  contented.—. viz,
            
              
                 
                John Barnes’ & cold man servant’s expenditures, to & from Philadelphia in the month of June 1814, as per account
                $63.
                83
              
              
                
                To the average int:—say 8 months on $812. advance,—@ 6 pr cent
                
                32.
                48
              
              
                
                To my  commission not heretofore charged on the last remittance of £234—say
                }
                20.
                 
              
              
                
                
                116.
                31
              
              
                
                   The balance due the estate will then be
                161.
                77
              
              
                
                
                $278.
                08
              
            
            
              E.E. George Town Coa   20th Octr 1817. 1818     John Barnes.
            
          